Citation Nr: 0005533	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had a number of periods of active duty for 
training between March 1971 and February 1977 in connection 
with his membership in the Delaware Army National Guard, 
including the period from June 15 through June 29, 1974.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 14, 1997, rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that new and material evidence 
sufficient to reopen previously disallowed claims for service 
connection for a back disorder, a neck disorder, a left knee 
disorder and a left leg disorder had not been submitted.  The 
veteran testified at a hearing at the RO on November 17, 
1997, in connection with his appeal.  The Board subsequently 
remanded the case to the RO on November 18, 1998, for 
procurement of additional medical records and readjudication 
of the claim based on review of such records.  The requested 
actions have been completed, and the case has been returned 
to the Board for further appellate review.  

The RO has in the appeal the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a disability of the "left leg."  
Although this issue was included among the matters remanded 
by the Board in November 1998, it is clear on further review 
that the matter cannot be addressed by the Board since it was 
not adjudicated by the RO in October 1996, when the RO issued 
the rating decision now deemed to have become final in the 
absence of a timely appeal.  

More fundamentally, even with a liberal reading of the 
contentions presented both in writing and at the hearing, it 
does not appear that the veteran is pursuing a claim with 
respect to any part of the left lower extremity other than 
the knee and the femur, which he claims was fractured.  In 
this regard, the "lower extremity" is not the same as the 
"leg."  In medical parlance, the "leg" is the portion of a 
lower extremity between the knee and the foot whereas the 
"lower extremity" (membrum inferius) includes the whole 
lower limb, i.e., the thigh, knee and foot.  Dorland's 
Illustrated Medical Dictionary, 26th ed., 721; 479, 794.  The 
RO appears to have construed a claim regarding the "leg" 
from vague language found in lay statements submitted by the 
veteran, but at no time has the veteran identified a claim 
regarding the leg specifically or articulated a theory of 
entitlement involving this portion of the lower extremity 
separate and apart from the knee and femur.  In this context, 
the issue relating to the knee must be viewed as a by-product 
of the adjudication process rather than a separately 
adjudicated issue properly before the Board.  

To the extent that the veteran is seeking to establish 
service connection for residuals of a fracture of the left 
femur in service, that matter has not been developed or 
certified for appellate review.  Since it is not inextricably 
intertwined with any issue properly before the Board, it is 
referred to the RO for appropriate action.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 
1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. App. 157 
(1994); see also Parker v. Brown, 7 Vet.App. 116 (1994) (A 
claim is intertwined only if the RO would have to reexamine 
the underlying merits of any denied claim which is pending on 
appeal before the Board).  

FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
back disability, neck disability, and a left knee disability 
was denied by the RO in a rating decision of October 24, 
1996; the veteran did not appeal the denial following 
notification thereof.  

2.  Evidence received since the October 24, 1996, final 
denial includes documents which bear substantially and 
directly on the issue of entitlement to service connection 
for a back disability, neck disability, and a left knee 
disability, are neither cumulative or redundant and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the claim.  

3.  During service the veteran was involved in a motor 
vehicle accident in which he sustained injuries to the back, 
neck and left knee.  

4.  Postservice medical evidence shows that the veteran 
currently has disability of the low back, neck and left knee, 
characterized variously as degenerative joint disease or 
osteoarthritis.  

5.  The positive and negative evidence of record with respect 
to whether the injuries in service caused the postservice 
disabilities of the low back, neck and left knee is in 
relative equipoise.  

CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's claim for 
service connection for a back disability is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  

2.  Degenerative joint disease of the low back was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1999).  

3.  Evidence received in support of the veteran's claim for 
service connection for a neck disability is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).

4.  Osteoarthritis of the cervical spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303(d) (1999).  

3.  Evidence received in support of the veteran's claim for 
service connection for a left knee disability is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  Degenerative joint disease of the left knee was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's original claim for VA disability compensation 
was received in January 1996.  In an undated statement that 
appears to have been received in February or March 1996, the 
veteran related that he had injured his leg in basic training 
at Fort Dix in 1971 when he ran into a hole 4 feet deep.  He 
related that his leg had been placed in a cast.  He also 
described a jeep accident that occurred in 1974 when he 
swerved the vehicle to avoid a boy on a bicycle, causing the 
jeep to turn over three times side to side and twice end over 
end.  He claimed that he had experienced immediate severe 
pain in the back and neck and was sent for X-rays which 
showed damage to his back and neck.  He stated that in 1975 
he had had to have another cast put on his knee by a Dr. 
Freedman at the Nanticoke Memorial Hospital.  

In connection with his claim, the veteran submitted a number 
of additional statements:

(a) In a December 1995 statement, J. C. 
Campbell identified himself as one of the 
four individuals in the jeep at the time 
of the 1974 accident.  He related that 
after the accident he saw the veteran and 
the other two men on the ground with 
stunned faces.  He stated that for the 
next few days after the accident, all of 
them were stiff and sore.  

(b) In a December 1995 statement, the 
veteran's wife reported that when she met 
her husband in 1990, she immediately 
noticed that he had trouble walking due 
to a problem with his legs and that he 
appeared to have back pain.  He told her 
that he had been in constant pain since 
an accident in service.  

(c) In a December 1995 statement, J. W. 
Grant, who had known the veteran for four 
years, described various physical 
problems that the veteran had due to 
problems in his knees, back and neck.  

(d) In an undated statement, a member of 
the veteran's family, for whom the 
veteran had worked from 1969 to 1990, 
related that the veteran's workload had 
to be restricted after his fall in a hole 
in basic training but that the real 
change came after the jeep accident.  The 
veteran moved into a sales job because of 
pain in the neck, knees and back, but 
after a while he could no longer do the 
walking required by that job.  

(e) In a statement received in April 
1996, R. Cannon indicates that he 
witnessed a jeep accident on June 24, 
1974, in which the veteran suffered 
injuries to his neck and back.  He stated 
that the veteran was unable to work or to 
lift or carry on his regular duties and 
that he (Mr. Cannon) had to assume the 
veteran's duties.  

(f) In a May 1996 statement, the 
veteran's wife claimed that the veteran's 
condition had continued to worsen daily.  

A January 1996 document from Unipac Service Corporation shows 
that the veteran had been medically characterized as totally 
and permanently disabled.  A February 1996 Social Security 
Administration award letter notified the veteran that 
payments of Supplemental Security Income had been awarded 
from January 1, 1996.  

The record contains a January 1996 report of disability 
determination by D. J. Bradford, M.D.  The veteran alleged 
disability from March 1995 due to constant pain in the back, 
neck and spine, disc damage, and numbness in the legs and 
hands.  He reported having had an injury in the 1970's in a 
jeep accident in which he injured his back and claimed that 
he had had back pain since then which had interfered with his 
ability to exercise and maintain his weight.  The diagnosis 
was degenerative disc disease with morbid obesity.  The 
physician stated that unless the veteran could lose some 
weight, he might still have difficulty with his back.  He 
could not do physical activities such as standing, lifting or 
walking.  Other records show that the veteran was referred to 
W. L. Budd, M.D., for diet counseling.  The veteran's 
estimated weight was 435 pounds.  The diagnoses included 
assessment and probable degenerative joint disease of 
multiple joints.

In an April 1996 statement, [redacted] related that he had 
been the Battalion Maintenance Officer at the time of the 
veteran's accident on or about June 24, 1974.  He had taken 
several pictures of the vehicle, which was unrepairable.  He 
claimed that the personnel involved had been lucky to escape 
with their lives since few accidents involving a rollover 
were ever absent some fatalities.  He indicated that the 
veteran had experienced much pain and suffering upon return 
to duty from the hospital.  

In April 1996, the veteran submitted a photocopy of a June 
25, 1974, newspaper article reporting that two National 
Guardsmen had been hurt before when their jeep swerved to 
miss a bicyclist and overturned.  The veteran was identified 
by name as one of the individuals, both of whom had been 
treated at the National Guard Dispensary at Bethany Beach.  

A March 1996 statement from an officer from the Headquarters 
280 Signal Battalion of the Delaware Army National Guard 
certified that the veteran had appeared at the headquarters 
to locate a line-of-duty investigation pertaining to a June 
1974 motor vehicle accident.  The officer stated that this 
type of record was maintained at the unit for about two years 
and then destroyed and that the same policy held true at the 
State headquarters.  

Documents submitted by the veteran include a unit morning 
report showing that on June 24, 1974, at 8:15 a.m., the 
veteran had sustained minor lacerations of the left arm in a 
jeep accident.  

Of record are Delaware State Police Department accident 
report showing that the veteran had received injuries 
consisting of a laceration of the left hand and that he had 
been removed from the scene by a National Guard vehicle to 
the Bethany Beach National Guard Dispensary.  

An August 1996 statement from the Director of Personnel of 
the State of Delaware, Department of Military Affairs, 
responding to a request by the veteran, a former member of 
the Delaware Army National Guard, relates that official 
records located in the Office of the Adjutant General 
indicate that on the morning of June 24, 1974, the veteran 
was involved in a motor vehicle accident when a jeep he was 
driving rolled over and that the circumstances surrounding 
the accident were sufficient to make a determination of "Line 
of Duty (LOD) Yes."  The report further indicated that based 
on the presented documents, a sufficient basis existed to 
rule that the veteran did, in fact, sustain injuries while 
performing military duties and that these injuries were 
incurred in line of duty.  

The RO attempted in February 1996 to obtain copies of the 
veteran's service medical records, administrative file, and 
line-of-duty report for the jeep accident.  The service 
department responded in May 1996 that the records were not 
available.  The VA liaison office at the National Personnel 
Records Center (NPRC) reported in August 1996 that no records 
were found at "Codes 11 and 13."  A further reply dated in 
August 1996 indicates that no records were found at ARPERCEN.  
In September 1996, the 436th Medical Group at Dover Air Force 
Base advised that a thorough search of its files was 
conducted and that no medical records could be located.  

In August 1986 the veteran submitted additional material in 
support of his claim, including a copy of the report of the 
preenlistment physical examination performed in February 
1971.  No defects of the spine, neck or knees were reported 
or complained of.  Medical records from the Nanticoke 
Memorial Hospital covering the period from March 1983 through 
October 1988 were included, bearing highlighted portions in 
yellow.  These show that in June 1988 the veteran underwent 
an intravenous pyelogram with tomography, the report of which 
showed radiopaque densities in the right pelvis.  In May 1988 
the veteran was admitted because of right lower quadrant 
abdominal pain of three days' duration and right flank pain.  
He was hospitalized in October 1988 for similar symptoms.  
Also received was an emergency room record which appears to 
be dated in September 1974.  The record is an extremely poor 
photocopy and is nearly illegible.  The disorder treated 
appears to have been a pilonidal sinus.

The veteran underwent a VA examination in September 1996.  On 
general medical examination, he related that on its last 
roll, the jeep had apparently landed on his neck briefly 
before turning upright.  He related that he had sustained 
abrasions and small lacerations of the left arm but had had 
severe pain in his back, neck and knees and had been 
hospitalized for two weeks and was told that he had damaged 
the vertebrae in his back and also his knees.  He claimed 
that since then he had had continued complaints related to 
pain in the cervical, lower dorsal and lumbar regions of the 
spine and in both knees.  He claimed that after falling in a 
hole in basic training in 1971 his knee had been treated with 
an immobilizer for eight weeks and that he had reinjured the 
knee at the time of the automobile accident, at which time 
the knee was immobilized for eight weeks.  He claimed that, 
at the time of the 1974 accident, X-rays were taken and that 
he was told of a possible cracked pelvis and injuries to the 
vertebrae.  The diagnoses included chronic neck pain as a 
result of a motor vehicle accident in 1974, chronic lower 
back pain as a residual of motor vehicle accident in 1974, 
left knee pain secondary to trauma, and arthritis.  The 
veteran was referred for X-rays.  Examination of the neck 
showed loss of the normal cervical lordosis consistent with 
spasm.  The disc spaces appeared to be within the limits of 
normal.  There was moderate anterior lipping at the C6-7 
area.  There was no evidence of fracture or subluxation.  
Films of the thoracic spine showed mild to moderate 
degenerative changes.  There was no evidence of compression 
fractures or listhesis.  X-rays of the lumbosacral spine 
showed mild to moderate degenerative changes with moderately 
marked narrowing of the L5 - S1 interspace and lumbarization 
of the L5 transverse process.  X-rays of the right knee 
showed moderately severe degenerative changes with moderately 
marked narrowing of the medial compartment with no evidence 
of fracture.  X-rays of the left knee showed severe 
degenerative changes with soft tissue calcification in the 
suprapatellar area which may represent old trauma.  On a 
psychiatric examination the veteran gave additional history 
concerning the jeep accident, stating that he was taken to 
the Dover Air Force Base Hospital, which was the nearest 
military hospital, where he stayed for two weeks.  He claimed 
that he had had some sort of back surgery in 1975.  

The foregoing evidence was before the rating board on October 
24, 1996, when the veteran's original service connection 
claim was adjudicated.  The RO held that the claims were not 
well grounded.  The veteran was notified of the adverse 
determinations by letter dated October 28, 1996.  He was also 
advised of his right to appeal.  In a statement dated and 
received on November 8, 1996, the veteran's representative 
advised that the veteran requested that the VA reconsider the 
service connection claim.  

Subsequently received was a December 1996 statement from [redacted]
[redacted], the former maintenance officer in the veteran's 
National Guard unit, who related that the veteran had been 
transferred by ambulance after the accident to the Lewes 
Hospital in Lewes, Delaware, after receiving aid from 
National Guard medics.  The new name of the Lewes Hospital 
was Beebe Medical Center.  He stated that the veteran 
remained hospitalized for about two weeks for injuries 
involving the back, neck and knees.  After camp was over, the 
veteran returned to his unit and was reassigned to 
dispatching vehicles and operating the tool room.  

In correspondence received in January 1997, the veteran 
related that records relating to the June 1974 accident could 
not be located and that some records from that time period 
had been destroyed.  

The veteran testified at a hearing at the RO on November 17, 
1997, that he had been transported from the accident scene to 
the National Guard Dispensary in Bethany Beach, Delaware, 
where stitches were applied to a lacerated left arm which was 
bleeding profusely.  He stated that he was then taken to the 
nearest civilian hospital, the Lewes Hospital (now Beebe 
Medical Center) in Lewes, Delaware, about 3 miles away for 
X-rays.  He stated that he was kept there for a couple of 
days for observation and then transferred to the Dover Air 
Force Base Hospital where he was hospitalized for two weeks 
and discharged walking on crutches.  He stated that he was in 
a walking cast for several more weeks until he could support 
his own weight.  He claimed that he had been left with a 
permanent limp as well as neck and low back problems ever 
since the injury.  He claimed that he had been treated by his 
family physician, Dr. Rawlins, on several occasions after the 
accident but had been unable to obtain any records from Dr. 
Rawlins or from any of the hospitals where he was treated.  

In support of his petition to reopen, the veteran has 
submitted a number of additional statements from various 
persons:  

(a) In a February 1997 statement, J. O. 
Polk, a National Guard colleague of the 
veteran, reported that the veteran had 
been involved in a jeep accident in June 
194 and had been taken to Dover Air Force 
Base Hospital where he received treatment 
for his left leg, back and neck.  

(b) W. E. Rollins, reported in January 
1997 that he had been trying to help the 
veteran with his claim and had contacted 
several people at the NPRC to no avail.  
He expressed the opinion that there 
seemed to be plenty of evidence 
supporting the veteran's claim.

(c) In a statement received in February 
1997, W. Hurley stated that the veteran, 
his friend, was involved in a jeep 
accident in service and that for a 
lengthy period of time afterwards he wore 
a cast on his left leg, a back brace, and 
a neck collar.  

(d) A letter from the veteran's brother 
reported that the veteran had hurt his 
back, neck and leg and wore a neck brace 
and a leg cast.

(e) A statement from R. Wilcox indicated 
that after the jeep accident the veteran 
wore a leg brace and a back brace and 
walked with crutches.  

C. A. Smith, D.O., reported in December 1997 that he had 
taken over the medical practice of Dr. J. C. Rawlins.  He did 
not have any records for the veteran and felt that they had 
been destroyed since they were over 20 years old.

A physical therapy evaluation dated in October 1997 from the 
Newport Physical Rehabilitation Center related that the 
veteran had decreased physical abilities due to chronic 
lumbar, knee and cervical dysfunction which "may be linked" 
to a motor vehicle accident several years earlier.  

A November 1998 report is of record from D. D. Kalvoda, M.D., 
together with a report of initial evaluation and history.  
Dr. Kalvoda saw the veteran for complaints involving the 
knees claimed to date back to an old National Guard injury.  
Additional medical evidence concerning the veteran's current 
medical condition has been received, including an October 
1990 statement from Dr. Bradford, a February 1996 radiology 
report from the Midcoast Hospital showing minor degenerative 
changes and mild right lumbar rotoscoliosis, progress notes 
from Dr. Bradford dated from January 1996 to October 1998, 
and an October 1988 X-ray report showing findings consistent 
with advanced osteoarthritis, possibly due to prior left knee 
trauma.

In April 1997, the NPRC certified that no records from the 
Bethany Beach National Guard Clinic, Dover Air Force Base, or 
the Fort Dix Base Hospital were located.  A July 1997 report 
from the NPRC showed that the veteran's Social Security 
number did not show on the computerized records system at the 
Dover facility.  It reported that Dover Air Force Base would 
not have treated the veteran since he was not on active duty 
or retired.  

Received from the veteran in December 1999 was additional 
evidence consisting mostly of duplicate material.  The items 
not previously of record included an October 1999 statement 
from Dr. Kalvoda, who stated that the findings consistent 
traumatic arthritis found on his examinations were caused by 
the veteran's injuries in military service.  Also included 
was a November 1999 note from Dr., Bradford to the effect 
that the veteran had disability of the back neck and knees 
from a motor vehicle accident in service.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection for the disabilities at issue was 
originally denied by the RO October 1996 and the veteran did 
not appeal that determination.  His November 1996 request for 
reconsideration of the denial of service connection did not 
constitute a valid notice of disagreement (NOD) since it did 
not satisfy the definition of a NOD, established by 
38 U.S.C.A. § 7105 (b)(2) (West 1991 & Supp. 1997) and 
38 C.F.R. § 20.201, by specifically disputing the rating 
decision denying service connection or indicating a desire to 
appeal.  

[A NOD is a] written communication from a 
claimant or his or her representative  
expressing dissatisfaction or 
disagreement with an adjudicative 
determination by the [RO] and a desire to 
contest the result.... While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.... 

38 C.F.R. § 20.201; See also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996); Muehl 
v. West, No. 98-539 (U. S. Vet. App., 
Nov. 16, 1999).  

In the absence of a timely appeal, the denial became final 
with respect to the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998).  However, the law permits 
the reopening of a finally adjudicated claim if additional 
evidence recognizable as "new and material" evidence is 
subsequently received.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1999).  In Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), the United States Court of 
Veterans Appeals United States Court of Veterans Appeals 
(redesignated on March 1, 1999, as the United States Court of 
Appeals for Veterans Claims) (Court) set forth a two-step 
analysis to be applied in determining whether a claim should 
be reopened.  The Board must first determine whether the 
evidence received since the most recent prior denial is new 
and material; if it is, the case will be considered reopened, 
and the claim will be evaluated in light of the entire 
evidence of record, both old and new.  If the claim is found 
not to be reopened, no further adjudication may take place.  
See also Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 
F.3d. 1980 (Fed. Cir. 1996) (if the Board finds that there is 
no new and material evidence, it is bound by an express 
statutory mandate not to consider the merits of the case).  
Citing the later decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F 3d. 
1356 (1998) (discussed below), the Court in Elkins v. West, 
12 Vet. App 209 (1999), added a third step to the process, 
holding that if the claim is reopened and found to be well 
grounded, the duty to assist in the development of the 
evidence to support such claim must be fulfilled.  See also 
Winters v. West, 12Vet. App 203 (1999).  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (1999), which provides as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court refined the criteria defining new 
and material evidence by adopting a three-pronged test 
consisting of three distinct determinations:  (1) whether 
evidence received since the prior final disallowance is 
"new;" if so, (2) whether such evidence is relevant to and 
probative of the issue at hand; and, if so (3) whether there 
is a reasonable possibility that, when viewed in the context 
of all of the evidence of record, such evidence would change 
the outcome of the claim.  The decision of the Court of 
Appeals for the Federal Circuit in Hodge, Id., overruled 
Colvin with respect to the materiality of the evidence 
required to reopen disallowed claims, finding that the 
component of the Colvin test which required a reasonable 
possibility that the new evidence would change the outcome of 
the claim negated the language of 38 C.F.R. § 3.156(a) (which 
requires only that the new evidence be "so significant that 
it must be considered in order to fairly decide the merits of 
the claim").  In this regard, the May 1997 rating decision 
the RO applied the Colvin standard then in effect, but it is 
clear from the September 1999 supplemental statement of the 
case that the appeal was later reviewed under the less 
stringent Hodge standard.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

When the claim for service connection for residuals of 
injured received in the 1974 jeep accident was originally 
adjudicated in October 1996, the evidence of record consisted 
of service department documents showing that the accident had 
occurred as claimed, a number of lay statements and the 
veteran's hearing testimony concerning the nature of the 
injuries received and the treatment given for them, and VA 
and private medical evidence pertaining to the veteran's 
current disabilities.  The evidence added to the record since 
then includes a large number of post service examination and 
treatment reports, both VA and private, as well as more lay 
statements.  While most of it is cumulative, the new evidence 
includes recent statements from Dr. Kalvoda and Dr. Bradford 
which provide competent evidence of a medical nexus between 
the injuries in service and current disabilities.  This 
evidence is highly relevant to the claim and is of such 
significance that it clearly satisfies the regulatory 
definition of new and material evidence.  The statements are 
presumed to be credible for the purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Whether this additional evidence in conjunction with 
the documents previously considered provides a basis for the 
granting of service connection or, for that matter, for 
recognizing the claim as well grounded, is unrelated to the 
question of whether it is sufficient to reopen the earlier 
disallowed claim.  To reopen such claim, it is required only 
that the criteria found in 38 C.F.R. § 3.156(a) be satisfied.  

Adjudication of the merits of the claim is the next step now 
that the claim has been reopened, but the Board may proceed 
only after it is determined whether the initial decision must 
be made by the RO.  The general rule established by the Court 
is that if there is a possibility that a veteran will be 
prejudiced by consideration of an issue by the Board, the 
claim must be remanded to the RO for initial adjudication.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court has 
specifically held that where the Board determines that new 
and material evidence has been submitted to reopen a claim, 
the veteran must be asked, before the claim is reviewed on 
the merits, whether he objects to Board adjudication in the 
first instance, or, alternatively, the Board may make a 
decision on the merits of the claim without contacting the 
veteran if it explains why no prejudice will result to him 
from adjudicating the matter on the merits without first 
remanding to the RO.  Sutton v. Brown, 9 Vet. App. 553, 562 
(1996).  

In the present case, the RO has made its determination under 
the law and regulations pertaining to reopening of previously 
denied claims, but its discussion of the issue, as set forth 
in the statement of the case, supplemental statements of the 
case and the decision of a hearing officer, focuses largely 
on the merits of the underlying claims.  It is also 
significant that at all times the arguments made by the 
veteran have related to the merits of the issues rather than 
to procedural technicalities associated with the reopening of 
a prior claim.  Most importantly, the Board's decision herein 
is wholly favorable to the veteran.  Under these 
circumstances, no prejudice will result to the veteran from  
initial Board adjudication of the merits of the claims.  

The veteran's claim for service connection for residuals of 
injuries sustained in the jeep accident is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) in that it is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once a 
claimant has met the initial burden of submitting evidence 
sufficient to establish a well-grounded claim, the VA has a 
duty under § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997), cert. denied sub nom Epps v. West, 118 
s. CT. 2348 (1998).  

In the present case, since the veteran's service medical 
records are not available, both the RO and the Board have 
taken essentially every action possible to obtain the service 
department and postservice medical evidence necessary to 
adjudicate the issues raised.  Multiple document requests 
have established that the requisite service department 
documents are not available from the National Personnel 
Records Center or any other known source.  Inquiries to the 
Dover Air Force Base Hospital and the Delaware Army National 
Guard by both the RO and the veteran have been unavailing.  
The RO has actively attempted to secure postservice private 
treatment records and has accorded the veteran a VA 
examination to ascertain the current status of his 
disabilities.  The status of the search for records was 
discussed in detail at the veteran's RO hearing.  The veteran 
himself has been a motivated and resourceful participant in 
the search process.  

The failure of the RO efforts is regrettable, but the Board 
now has no choice but to decide the appeal on the basis of 
the evidence now of record.  The Court has held that where 
service medical records are unavailable, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet.App. 83, 85 (1992).  An explanation must be 
provided to the claimant regarding the VA's inability to 
obtain or produce the records, and the VA must advise the 
veteran of the need to submit alternate forms of evidence.  
Dixon v. Derwinski, 3 Vet.App. 261 (1992).  The actions by 
the RO and the decision herein are adequate to satisfy the VA 
obligations under § 5107 and O'Hare.  

The evidence of record includes a number of official 
documents that establish that the jeep accident reported by 
the veteran did in fact occur, that it took place during a 
period of active duty for training, that a number of people 
were injured in the event, and that the injuries were deemed 
by military authorities to have been received in line of 
duty.  The official documents include the civilian police 
report as well as statements from the Delaware Army National 
Guard, including a statement from [redacted], the official 
investigator.  The record also contains ample postservice VA 
and private medical evidence describing substantial pathology 
of the veteran's lumbosacral spine, cervical spine and left 
knee.  Arthritis has been confirmed in the neck and 
degenerative disease has been reported in the low back and 
knee.  

While the receipt of injuries in a jeep accident that 
occurred in service and the later documentation of disability 
are not in dispute, the evidence concerning the relationship 
of the present disabilities to the accident is conflicting.  
There is no medical evidence contemporaneous with the 
incident describing any injuries to the back, neck or knees 
received.  Their absence is significant, considering that the 
only available service department document, a morning report, 
noted only lacerations of the arm, and that the police report 
showed no injury other than a laceration of the left hand.  
In the absence of adequate evidence describing either the 
nature or extent of the injuries sustained in the crash, it 
is difficult to assess the probative value of the statements 
of individuals who knew the veteran at the time, including 
one of the other passengers in the jeep at the time of the 
crash, who attested to the fact that the veteran was injured 
in it and have reported extensive disability associated with 
the injuries.  Even if their truthfulness is accepted at face 
value, the statements do not provide detailed information 
concerning the exact location, the nature, and the severity 
of the injuries.  

On the other hand, the lay accounts provided by the 
statement-writers is not lacking in credibility, in view of 
the sheer number of statements, the basic consistency of the 
allegations therein and the findings reported in the 
subsequent medical records.  Of particular value are the 
statements of Mr. [redacted], who visited the veteran in the 
hospital and had personal knowledge that the veteran wore a 
brace at that time.  This evidence has value in compensating 
for the unavailability of records from the Dover Air Force 
Base Hospital and other medical facilities that might have 
corroborated the veteran's claims regarding the nature of his 
injuries and the treatment he received.  There is no basis in 
the record to challenge the statements, and a layperson is 
competent to provide evidence regarding his own observations 
on matters that do not require medical knowledge, skill, 
expertise, training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  



In this context, the conclusion by Dr. Kalvoda and Dr. 
Bradford that the current disabilities are related to the 
service accident may be deemed to have a reasonable factual 
foundation.  In addition, there is medical opinion to the 
effect that the degenerative changes in the veteran's back, 
neck and knee are post-traumatic in origin.  There is no 
basis in the record by which to reject these medical 
judgments.  The Board is prohibited from exercising its own 
independent medical judgment in resolving medical matters 
arising in appeals before it.  

In these circumstances, the positive and the negative 
evidence as to whether the current disabilities of the back, 
neck and left knee are related to the injuries in service 
must be viewed as in relative equipoise and the benefit of 
the doubt must be accorded tot he veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

The claim for service connection for a back disability has 
been reopened by submission of new and material evidence, and 
service connection for degenerative joint disease of the back 
is granted.  

The claim for service connection for a neck disability has 
been reopened by submission of new and material evidence, and 
service connection for osteoarthritis of the neck is granted.  

The claim for service connection for a left knee disability 
has been reopened by submission of new and material evidence, 
and service connection for degenerative joint disease of the 
left knee is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

